



Exhibit 10.1
BEYOND MEAT, INC.
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Beyond Meat, Inc. 2018
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement (the “Award Agreement”).
I.NOTICE OF STOCK OPTION GRANT
Participant Name:
You have been granted an Option to purchase Common Stock of Beyond Meat, Inc.
(the “Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
Grant Number
 
 
 
 
Date of Grant
 
 
 
 
Vesting Commencement Date
 
 
 
 
Exercise Price per Share
USD $
 
 
 
 
Total Number of Shares
 
 
 
 
Total Exercise Price
USD $
 
 
 
 
Type of Option:
 
U.S. Incentive Stock Option
 
 
 
 
 
Nonstatutory Stock Option
 
 
 
Term/Expiration Date:
 
 
 
 
Vesting Schedule:
 
 








--------------------------------------------------------------------------------





Subject to Section 2 of the Award Agreement, this Option may be exercised, in
whole or in part, in accordance with the following schedule:
 
 
 



Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death,
Disability or Cause. If Participant’s relationship as a Service Provider is
terminated as a result of the Service Provider’s death or Disability, this
Option will be exercisable for twelve (12) months after Participant ceases to be
a Service Provider. If Participant’s relationship as a Service Provider is
terminated for Cause, this Option (including any vested portion thereof) shall
immediately terminate in its entirety upon the Participant’s being first
notified such termination for Cause and Participant will be prohibited from
exercising this Option from and after the date of such termination.
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 14 of the Plan.


-2-

--------------------------------------------------------------------------------





By Participant’s signature and the signature of the Company’s representative
below, or by Participant otherwise accepting or exercising this Option,
Participant and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan and this Award Agreement, including the
Terms and Conditions of Stock Option Grant (including any country- specific
addendum thereto), attached hereto as Exhibit A, all of which are made a part of
this document. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator on any questions
relating to the Plan and Award Agreement.
PARTICIPANT:
 
BEYOND MEAT, INC.
 
 
 
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Title





-3-

--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to the Participant named in the
Notice of Stock Option Grant attached as Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares set
forth in the Notice of Stock Option Grant, at the exercise price per Share set
forth in the Notice of Stock Option Grant (the “Exercise Price”), subject to all
of the terms and conditions set forth in the Notice of Stock Option Grant and in
this Award Agreement and the Plan, which is incorporated herein by reference.
Subject to Section 21 of the Plan, if there is a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an ISO to the maximum extent
permitted under Section 422 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”). However, if this Option is intended to be an ISO, to the
extent that it exceeds the USD $100,000 rule of Code Section 422(d) it will be
treated as a Nonstatutory Stock Option (“NSO”). Further, if for any reason this
Option (or portion thereof) will not qualify as an ISO, then, to the extent of
such non- qualification, such Option (or portion thereof) shall be regarded as a
NSO granted under the Plan. In no event will the Administrator, the Company or
any Parent or Subsidiary or any of their respective employees or directors have
any liability to Participant (or any other person) due to the failure of the
Option to qualify for any reason as an ISO.
2.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Stock Option Grant. Options scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in accordance with any
of the provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs. Service Provider status for purposes of this Award will end on
the day that Participant is no longer actively providing services as an
Employee, Director, or Independent Contractor and will not be extended by any
notice period or “garden leave” that may be required contractually or under any
Applicable Laws. Notwithstanding the foregoing, the Administrator (or any
delegate) shall have the sole and absolute discretion to determine when
Participant is no longer providing active service for purposes of Service
Provider status and participation in the Plan.


-4-

--------------------------------------------------------------------------------





3.Exercise of Option.
(a)Right to Exercise. This Option may be exercised only within the term set
forth in the Notice of Stock Option Grant and may be exercised during such term
only in accordance with the Plan and the terms of this Award Agreement.
(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items (as defined below) required to be withheld, paid or provided
pursuant to any Applicable Laws. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price and any other requirements or restrictions that
may be imposed by the Company to comply with Applicable Laws or facilitate
administration of the Plan. Notwithstanding the above, Participant understands
that the Applicable Laws of the country in which Participant is residing or
working at the time of grant, vesting, and/or exercise of this Option (including
any rules or regulations governing securities, foreign exchange, tax, labor or
other matters) may restrict or prevent exercise of this Option, and neither the
Company nor any Parent or Subsidiary assumes any liability in relation to this
Option in such case.
4.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant unless
otherwise specified by the Company in its sole discretion:
(a)cash (U.S. dollars); or
(b)check (denominated in U.S. dollars); or
(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)if Participant is subject to Section 16 of the Exchange Act, Participant may
direct the Company to withhold Shares to be issued upon exercise of the Option
to pay the aggregate Exercise Price and any such disposition of Shares to the
Company shall be exempt from Section 16(b) of the Exchange Act pursuant to Rule
16b-3(e).


-5-

--------------------------------------------------------------------------------





Participant understands and agrees that, unless otherwise permitted by the
Company, any cross-border remittance made to exercise this Option or transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require the Participant to provide such entity with certain information
regarding the transaction.
5.Tax Obligations.
(a)Withholding Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if any, that arise upon the grant, vesting, or exercise of this
Option, the holding or subsequent sale of Shares, and the receipt of dividends,
if any, or otherwise in connection with this Option or the Shares (“Tax- Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed any amount actually withheld by the Company or the
Employer. Participant further acknowledges and agrees that Participant is solely
responsible for filing all relevant documentation that may be required in
relation to this Option or any Tax-Related Items (other than filings or
documentation that is the specific obligation of the Company or a Parent,
Subsidiary, or Employer pursuant to Applicable Law) such as but not limited to
personal income tax returns or reporting statements in relation to the grant,
vesting or exercise of this Option, the holding of Shares or any bank or
brokerage account, the subsequent sale of Shares, and the receipt of any
dividends. Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting, or exercise of the Option, the subsequent sale of Shares
acquired under the Plan and the receipt of dividends, if any; and (b) does not
commit to and is under no obligation to structure the terms of the Option or any
aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items, or achieve any particular tax result. Participant also
understands that Applicable Laws may require varying Share or Option valuation
methods for purposes of calculating Tax-Related Items, and the Company assumes
no responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
Participant under Applicable Laws. Further, if Participant has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax- Related Items in more than one jurisdiction.
(b)Satisfaction of Tax-Related Items. As a condition to the grant, vesting and
exercise of this Option and as set forth in Section 15 of the Plan, Participant
hereby agrees to make adequate provision for the satisfaction of (and will
indemnify the Company and any Parent or Subsidiary


-6-

--------------------------------------------------------------------------------





for) any Tax-Related Items. No payment will be made to Participant (or his or
her estate or beneficiary) related to an Option, and no Shares will be issued
pursuant to an Option, unless and until satisfactory arrangements (as determined
by the Company) have been made by Participant with respect to the payment of any
Tax-Related Items obligations of the Company and/or any Parent, Subsidiary, or
Employer with respect to the grant, vesting or exercise of the Option. In this
regard, Participant authorizes the Company and/or any Parent, Subsidiary, or
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(i)withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer; or
(ii)withholding from proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization); or
(iii)withholding in Shares to be issued upon exercise of the Option.
Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act, Participant may direct the Company to withhold Shares to be issued
upon exercise of the Option to satisfy Participant’s obligations with regard to
all Tax-Related Items and any such disposition of Shares to the Company shall be
exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3(e).
If the obligation for Tax-Related Items is satisfied by withholding Shares, the
Participant is deemed to have been issued the full number of Shares purchased
for tax purposes, notwithstanding that a number of Shares is held back solely
for the purpose of paying the Tax- Related Items due as a result of the
Participant’s participation in the Plan. Participant shall pay to the Company or
a Parent, Subsidiary, or Employer any amount of Tax-Related Items that the
Company may be required to withhold, pay or otherwise provide for as a result of
Participant’s participation in the Plan that cannot be satisfied by one or more
of the means previously described in this paragraph 5. Participant acknowledges
and agrees that the Company may refuse to honor the exercise and refuse to issue
or deliver the Shares or the proceeds of the sale of Shares if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.
(c)Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii)


-7-

--------------------------------------------------------------------------------





the date one (1) year after the date of exercise, Participant will immediately
notify the Company in writing of such disposition.
(d)Code Section 409A (Applicable Only to Participants Subject to U.S. Taxes).
Under Code Section 409A, an option that is granted with a per Share exercise
price that is determined by the Internal Revenue Service (the “IRS”) to be less
than the Fair Market Value of a Share on the date of grant (a “Discount Option”)
may be considered “deferred compensation.” A Discount Option may result in (i)
income recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The Discount Option may also result in additional state
income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.
6.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares unless and until such Shares will have
been issued (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). After such issuance,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares, but prior to such issuance, Participant will not have any rights to
dividends and/or distributions on such Shares.
7.No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF SHALL
OCCUR ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE EMPLOYER OR
CONTRACTING ENTITY (AS APPLICABLE) AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE EMPLOYER OR THE COMPANY, PARENT, OR
SUBSIDIARY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE (SUBJECT TO APPLICABLE LOCAL LAWS).


-8-

--------------------------------------------------------------------------------





8.Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options even if Options have been granted repeatedly in the past;
(c)all decisions with respect to future awards of Options, if any, will be at
the sole discretion of the Company;
(d)Participant’s participation in the Plan is voluntary;
(e)the Option and the Shares subject to the Option are extraordinary items that
do not constitute regular compensation for services rendered to the Company or
the Employer, and that are outside the scope of Participant’s employment
contract, if any;
(f)the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation;
(g)the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, or
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer, subject to Applicable Laws;
(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty; further, if Participant exercises the Option and obtains Shares,
the value of the Shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price;
(i)Participant also understands that neither the Company nor any affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any affiliate in its
sole discretion of an applicable foreign currency exchange rate that may affect
the value of the Option (or the calculation of income or Tax-Related Items
thereunder);


-9-

--------------------------------------------------------------------------------





(j)in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of employment by the Employer (for any reason whatsoever and whether
or not in breach of Applicable Laws, including, without limitation, applicable
local labor laws), and Participant irrevocably releases the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, Participant shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;
and
(k)the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.
9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.
10.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
Personal Data (as described below) by and among, as applicable, the Company, any
Parent, Subsidiary, or affiliate, or third parties as may be selected by the
Company for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that refusal or
withdrawal of consent will affect Participant’s ability to participate in the
Plan; without providing consent, Participant will not be able to participate in
the Plan or realize benefits (if any) from the Option.
Participant understands that the Company and any Parent, Subsidiary, affiliate,
or designated third parties may hold personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company or any Parent, Subsidiary, or affiliate, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”). Participant understands
that Personal Data may be transferred to any Parent, Subsidiary, affiliate, or
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the United States,
Participant’s country (if different than the United States), or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than Participant’s country. In particular, the Company may transfer
Personal Data to the broker or stock plan administrator assisting with the Plan,
to its


-10-

--------------------------------------------------------------------------------





legal counsel and tax/accounting advisor, and to the affiliate or entity that is
Participant’s employer and its payroll provider.
Participant should also refer to any data privacy policy implemented by the
Company (which will be available to Participant separately and may be updated
from time to time) for more information regarding the collection, use, storage,
and transfer of Participant’s Personal Data.
11.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its Secretary
at Beyond Meat, Inc., 119 Standard Street, El Segundo, California 90245, or at
such other address as the Company may hereafter designate in writing.
12.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
13.Binding Agreement. Subject to the limitation on the transferability of this
Option contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
14.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
compliance of the Shares upon or with any securities exchange or under any
Applicable Laws, the tax code and related regulations or the consent or approval
of any governmental regulatory authority is necessary or desirable as a
condition to the grant or vesting of the Option or purchase by, or issuance of
Shares to, Participant (or his or her estate) hereunder, such purchase or
issuance will not occur unless and until such listing, registration,
qualification, compliance, consent or approval will have been completed,
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any
Applicable Laws. Assuming such compliance, for purposes of the Tax-Related
Items, the Exercised Shares will be considered transferred to Participant on the
date the Option is exercised with respect to such Exercised Shares. The Company
shall not be obligated to issue any Shares pursuant to this Option at any time
if the issuance of Shares, or the exercise of an Option by Participant, violates
or is not in compliance with any Applicable Laws.
15.Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities, Participant hereby agrees not to offer, pledge, sell,
contract to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company and the managing underwriters for such
offering for such period of time (not


-11-

--------------------------------------------------------------------------------





to exceed 180 days) from the effective date of such registration as may be
requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the Company’s initial public offering. In addition, upon request of
the Company or the underwriters managing a public offering of the Company’s
securities (other than the initial public offering), Participant hereby agrees
to be bound by similar restrictions, and to sign a similar agreement, in
connection with no more than one additional registration statement filed within
12 months after the closing date of the initial public offering, provided that
the duration of the lock-up period with respect to such additional registration
shall not exceed 90 days from the effective date of such additional registration
statement. Notwithstanding the foregoing, if during the last 17 days of the
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the restricted period,
then, upon the request of the managing underwriter, to the extent required by
any FINRA rules, the restrictions imposed by this subsection shall continue to
apply until the end of the third trading day following the expiration of the
15-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event. In no event will the
restricted period extend beyond 216 days after the effective date of the
registration statement. In order to enforce the restriction set forth above, the
Company may impose stop-transfer instructions with respect to the Shares
acquired under this Award Agreement until the end of the applicable stand- off
period. The Company’s underwriters shall be beneficiaries of the agreement set
forth in this Section.
If the underwriters release or waive any of the foregoing restrictions in
connection with a transfer of shares of Common Stock, the underwriters shall
notify the Company at least three business days before the effective date of any
such release or waiver. Further, the Company will announce the impending release
or waiver by press release through a major news service at least two business
days before the effective date of the release or waiver. Any release or waiver
granted by the underwriters shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (x) the release or waiver is effected solely to permit a transfer
not for consideration and (y) the transferee has agreed in writing to be bound
by the same terms of the lock-up provisions applicable in general to the extent,
and for the duration, that such lock-up provisions remain in effect at the time
of the transfer.
16.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. If there is a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan.


-12-

--------------------------------------------------------------------------------





17.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination regarding whether any Shares subject to the Option have
vested). All actions taken, and all interpretations and determinations made, by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
18.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Participant’s current or future
participation in the Plan, this Option, the Shares subject to this Option, any
other securities of the Company or any other Company-related documents, by
electronic means. By accepting this Option, whether electronically or otherwise,
Participant hereby (i) consents to receive such documents by electronic means,
(ii) consents to the use of electronic signatures, and (iii) agrees to
participate in the Plan and/or receive any such documents through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company, including but not limited to the use of electronic
signatures or click-through electronic acceptance of terms and conditions.
19.Translation. If Participant has received this Award Agreement, including
appendices, or any other document related to the Plan translated into a language
other than English,and the meaning of the translated version is different than
the English version, the English version will control.
20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with any Applicable Laws or
facilitate the administration of the Plan, and to require Participant to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. Furthermore, Participant understands that the Applicable Laws of
the country in which he or she is resident at the time of grant, vesting, and/or
exercise of this Option or the holding or disposition of Shares (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent exercise of this Option or may subject
Participant to additional procedural or regulatory requirements he or she is
solely responsible for and will have to independently fulfill in relation to
this Option or the Shares. Notwithstanding any provision herein, this Option and
any Shares shall be subject to any special terms and conditions or disclosures
as set forth in any addendum for Participant’s country (the “Country-Specific
Addendum,” which forms part this Award Agreement). Participant also understands
and agrees that if he works, resides, moves to, or otherwise is or becomes
subject to


-13-

--------------------------------------------------------------------------------





Applicable Laws or company policies of another jurisdiction at any time, certain
country-specific notices, disclaimers and/or terms and conditions may apply to
him as from the date of grant, unless otherwise determined by the Company in its
sole discretion.
21.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
22.Agreement Severable. If any provision in this Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.
23.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this Option.
24.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
25.Governing Law and Venue. This Award Agreement will be governed by the laws of
the State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California and agree that such litigation will be conducted in the
courts of Los Angeles County, California, or the federal courts for the United
States for the Central District of California, and no other courts.
***


-14-

--------------------------------------------------------------------------------





Country-Specific Addendum
This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who are working or residing in
the countries listed below, if any, and that may be material to Participant’s
participation in the Plan. Such notices, disclaimers, and/or terms and
conditions may also apply, as from the date of grant, if Participant moves to or
otherwise is or becomes subject to the Applicable Laws or company policies of
any country listed below. However, because foreign exchange regulations and
other local laws are subject to frequent change, Participant is advised to seek
advice from his or her own personal legal and tax advisor prior to accepting or
exercising an Option or holding or selling Shares acquired under the Plan. The
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding Participant’s acceptance of the Option or
participation in the Plan. Unless otherwise noted below, capitalized terms shall
have the same meaning assigned to them under the Plan, the Notice of Stock
Option Grant and the Award Agreement. This Addendum forms part of the Award
Agreement and should be read in conjunction with the Award Agreement and the
Plan.
Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Award Agreement (of
which this Addendum is a part), the Notice of Stock Option Grant, the Plan, and
any other communications or materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the United States, and the issuance of securities described
in any Plan-related documents is not intended for public offering or circulation
in your jurisdiction.
 







-15-

--------------------------------------------------------------------------------






EXHIBIT B
BEYOND MEAT, INC.
2018 EQUITY INCENTIVE PLAN
EXERCISE NOTICE


Beyond Meat, Inc.
 
 
Attention:
 

1.Exercise of Option. Effective as of today, , , the undersigned (“Purchaser”)
hereby elects to purchase, , shares (the “Shares”) of the Common Stock of Beyond
Meat, Inc. (the “Company”) under and pursuant to the 2018 Equity Incentive Plan
(the “Plan”) and the Stock Option Award Agreement dated , (the “Award
Agreement”). The purchase price for the Shares will be USD $ , as required by
the Award Agreement.
2.Delivery of Payment. Purchaser herewith delivers to the Company, or otherwise
makes adequate arrangements satisfactory to the Company, the full purchase price
of the Shares and any Tax- Related Items (as defined in the Agreement) to be
paid in connection with the exercise of the Option.
3.Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
4.Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.
5.Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that







--------------------------------------------------------------------------------





Purchaser has consulted with any tax consultants Purchaser deems advisable in
connection with the purchase or disposition of the Shares and that Purchaser is
not relying on the Company for any tax advice.
6.Entire Agreement; Governing Law. The Plan and Award Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.
Submitted by:
 
Accepted by:
 
 
 
PURCHASER:
 
BEYOND MEAT, INC.
 
 
 
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Title
 
 
 
 
 
 
 
 
 
 
 
Date Received





-2-